Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 29-39 are pending in this Office Action.
Claims 29 are amended.
Claims 1-28 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Wall (Reg. 50,743) on 7/15/2021.

The application has been amended as follows: 

29. 	(Currently Amended) A method implemented in a session controller for facilitating a connectivity check between a terminal device and a media gateway in a communication network, comprising:
receiving, via a web gateway associated with said terminal device, a request for establishing a real-time communication call and an indication for indicating a capability of said terminal device for early reception of a connectivity parameter of said media gateway to be used in said connectivity;
requesting, said media gateway in a H.248 ADD message to add two terminations, including both a terminal device side termination and a core side termination;
receiving a reply from said media gateway in a H.248 ADD Reply message including said connectivity parameter, thereby obtaining said connectivity parameter from said media gateway, wherein said connectivity parameter includes Interactive Connectivity Establishment (ICE) attributes which are exchanged between said terminal device and said media gateway during ICE negotiation; and
in response to said connectivity parameter being obtained, sending said connectivity parameter via said web gateway towards said terminal device within a time limit, wherein the connectivity parameter received after the time limit is ignored by the terminal device.

30. 	(Previously Presented) The method of claim 29, wherein said indication is included in said request.

31. 	(Previously Presented) The method of claim 29, wherein receiving said request and said indication comprises:
receiving said indication via said web gateway during registration of said terminal device to said communication network; and
receiving said request via said web gateway during initiation of said real-time communication call by said terminal device.
32. 	(Previously Presented) The method of claim 29, wherein sending said connectivity parameter towards said terminal device comprises:
sending said connectivity parameter to said terminal device via said web gateway, immediately after obtaining said connectivity parameter from said media gateway.

33. 	(Currently amended) A method implemented in a web gateway for facilitating a connectivity check between a terminal device associated with said web gateway and a media gateway in a communication network, comprising:
receiving, from said terminal device, a request for establishing a real-time communication call and an indication for indicating a capability of said terminal device for early reception of a connectivity parameter of said media gateway to be used in said connectivity check;
requesting, said media gateway in a H.248 ADD message to add two terminations, including both a terminal device side termination and a core side termination;
receiving a reply from said media gateway in a H.248 ADD Reply message including said connectivity parameter, thereby obtaining said connectivity parameter from said media gateway;
informing a session controller of said request and said indication;[[ and]]
in response to the informing of said request and said indication, receiving said connectivity parameter from said session controller within a time limit, wherein said connectivity parameter includes Interactive Connectivity Establishment (ICE) attributes which are exchanged between said terminal device and said media gateway during ICE negotiation; and
in response to said connectivity parameter being obtained, sending said connectivity parameter to said terminal device, wherein said connectivity parameter includes Interactive Connectivity Establishment (ICE) attributes which are exchanged between said terminal device and said media gateway during ICE negotiation; and
wherein the connectivity parameter received after the time limit is ignored by the terminal device.

34. 	(Previously Presented) The method of claim 33, wherein said indication is included in said request.

35. 	(Previously Presented) The method of claim 33, wherein receiving said request and said indication comprises:
receiving said indication from said terminal device during registration of said terminal device to said communication network; and
receiving said request from said terminal device during initiation of said real-time communication call by said terminal device.

36.	(Previously Presented) The method of claim 35, wherein informing of said request and said indication comprises:
informing said session controller of said indication during said registration of said terminal device to said communication network; and
informing said session controller of said request during said initiation of said real-time communication call by said terminal device.

sending, to a web gateway associated with said terminal device, a request for establishing a real-time communication call and an indication for indicating a capability of said terminal device for early reception of a connectivity parameter of said media gateway to be used in said connectivity check, wherein said media gateway in a H.248 ADD message adds two terminations, including both a terminal device side termination and a core side termination; 
informing a session controller of said request and said indication;
in response to said request and said indication being sent, receiving said connectivity parameter from said web gateway within a time limit, wherein said connectivity parameter includes Interactive Connectivity Establishment (ICE) attributes which are exchanged between said terminal device and said media gateway during ICE negotiation; and
said terminal device initiating the connectivity check with the media gateway after receiving said connectivity parameters; and
wherein the connectivity parameter received after the time limit is ignored by the terminal device.

38. 	(Previously Presented) The method of claim 37, wherein said indication is included in said request.

39. 	(Previously Presented) The method of claim 37, wherein sending said request and said indication comprises:
sending said indication to said web gateway during registration to said communication network; and
sending said request to said web gateway during initiation of said real-time communication call.

Allowable Subject Matter
Claims 29-39 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 5-12, filed 03/26/2021, have been fully considered and are persuasive.  Therefore the 35 USC 112(b) rejection has been withdrawn.  
Additionally, based on examiners amendment the 35 USC 103 rejection has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 03/26/2021 are persuasive  (Remarks, pp. 5-12), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Skog, Runeson, Choi, and Kumarasamy teach various aspects of facilitating connectivity checks with terminal device, however the combination of references fails to teach the claim limitations as a whole.   
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 29-39 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458